--------------------------------------------------------------------------------

Exhibit 10.50
 
CHANGE IN CONTROL AGREEMENT
 
THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”), dated as of the 2nd day of
July, 2012, is entered into by and between Aceto Corporation, a New York
corporation (the “Company”), and Nicholas I. Shackley (the “Executive”).


W I T N E S S E T H:
 
WHEREAS, the Executive currently serves as a key employee of the Company and the
Executive’s services and knowledge are valuable to the Company;
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to provide
enhanced severance protections to its key employees following a Change in
Control (as defined below) of the Company; and
 
WHEREAS, the Board has authorized the Company to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the parties hereto agree
as follows:
 
 
1.     TERM.  The term of this Agreement (the “Term”) shall become effective as
of the date hereof (the “Effective Date”) and shall terminate one year after the
date of any written notification from the Company to the Executive terminating
this Agreement; provided, however, that if a Change in Control occurs while this
Agreement is still in effect, any written notification to the Executive
terminating this Agreement (including any written notification given prior to
such Change in Control), shall not be effective until the second anniversary of
the Change in Control; and provided, further, that this Agreement shall continue
in effect following any Qualifying Termination (as defined below) which occurs
prior to the termination of this Agreement with respect to all rights and
obligations accruing as a result of such Qualifying
Termination.  Notwithstanding the foregoing, this Agreement shall terminate if
the Executive ceases to be an employee of the Company and its subsidiaries for
any reason prior to a Change in Control which, for these purposes, shall include
cessation of such employment as a result of the sale or other disposition of or
the liquidation, wind-down or dissolution of, the division, subsidiary or other
business unit by which the Executive is employed.
 
 
2.     CHANGE IN CONTROL.  No amounts and benefits shall be payable hereunder
unless there shall have been a Change in Control of the Company, as set forth
below.  For purposes of this Agreement, a “Change in Control” shall be deemed to
have occurred as of the first day that any one or more of the following
conditions shall have occurred:
 
(a)   any natural person or entity (a “Person”), as such term is used in Section
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the “Act”)
(other than (i) the Company and/or its wholly owned subsidiaries; (ii) any
employee benefit plan of the Company and any trustee or other fiduciary in such
capacity holding securities under such plan; (iii) any corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company; or (iv) any other
Person, who, within the one (1) year prior to the event which would otherwise be
a Change in Control, was an executive officer of the Company), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities, or such
lesser percentage of voting power (but not less than 15%) as determined by the
Independent Directors of the Company. For purposes hereof, the term “Independent
Director” shall be determined under the rules of The NASDAQ Stock Market;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)   during any two (2) year period the following persons shall cease for any
reason to constitute at least a majority of the Board: (i) directors of the
Company in office at the beginning of such period; and (ii) any new director
whose election by the Board, or whose nomination for election, was approved by a
vote of at least two-thirds of the directors still in office who were directors
at the beginning of the two (2) year period or who themselves were nominated by
persons described in this clause (ii); provided, however, any new director shall
not include a director designated by a Person who has entered into an agreement
with the Company to effect a transaction described in subsections (a) or (c)
hereof;
 
(c)   the consummation of a consolidation or merger of the Company in which the
Company is not the continuing or surviving corporation or otherwise does not
have control over the combined entity or pursuant to which the common stock of
the Company (the “Common Stock”) would be converted into cash, securities,
and/or other property, other than a merger of the Company in which holders of
Common Stock immediately prior to the merger have the same proportionate
ownership of voting securities of the surviving corporation immediately after
the merger as they had in the Common Stock immediately before;
 
(d)   any sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all the assets or
earning power of the Company; or
 
(e)   the Company’s shareholders or the Board approve(s) the liquidation or
dissolution of the Company.
 
 
3.      TERMINATION FOLLOWING A CHANGE IN CONTROL.  If, following the occurrence
of a Change in Control that occurs during the Term (i) the Executive is
terminated by the Company other than for Cause (as defined below) on or before
the second anniversary of such Change in Control, or (ii) the Executive
terminates his employment for Good Reason (as defined below) on or before the
second anniversary of such Change in Control (collectively with (i) above, a
“Qualifying Termination”), then subject to Section 5 and Section 6 below:
 
(a)   the Company will pay to the Executive within ten (10) days of the date of
the Qualifying Termination (or on such earlier date as is required by applicable
law), (i) any accrued but unpaid base salary amounts payable to the Executive
through the date of termination (determined based on the Executive’s annual rate
of base salary in effect on the date of the Qualifying Termination or, if
higher, the rate in effect immediately prior to the date of the Change in
Control (the “Base Salary”)), (ii) any earned but unpaid annual performance
award for the prior fiscal year, (iii) any accrued but unused vacation pay
through the date of the Qualifying Termination, and (iv) any unreimbursed
business expenses incurred by the Executive prior to the date of the Qualifying
Termination;
 
 
-2-

--------------------------------------------------------------------------------

 
 
(b)   the Company will pay to the Executive in a cash lump sum on the
fifty-fifth (55th) day following the date of the Qualifying Termination an
amount equal to one and one-half (1.5) times the sum of (i) Executive’s Base
Salary, and (ii) the amount of annual performance award, if any, paid (or
payable pursuant to Section 3(a)(ii) above) to the Executive for the fiscal year
preceding the Change in Control;
 
(c)   subject to the Executive’s election of continuation coverage under COBRA,
the Company shall permit the Executive (and his dependents) to continue to
participate, at the Company’s expense, in the Company’s group health plan for a
period of two (2) years after the date of the Qualifying Termination; and
 
(d)   to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any
employee benefit plan, program or policy of the Company through the date of the
Qualifying Termination or as a result of the termination of the Executive’s
employment, such benefits to be paid or provided in accordance with the terms of
the applicable plan, program or policy in effect from time to time.
 
4.      CERTAIN DEFINED TERMS.  For purposes of this Agreement, the following
definitions shall apply:
 
(a)   “Cause” shall mean and be limited to: (i) the conviction of the Executive
for committing an act of fraud, embezzlement, theft or other act constituting a
felony, or the guilty or nolo contendere plea of the Executive to such a felony;
(ii) fraud, embezzlement, theft or other misappropriation by the Executive of
funds or property of the Company or any of its subsidiaries; (iii) material
neglect, or refusal by the Executive to discharge, perform or observe the
Executive’s job duties and responsibilities, provided the Executive has been
given written notice of such neglect or refusal, and has not cured such neglect
or refusal within ten (10) business days thereafter; or (iv) a material breach
of the Executive’s obligations under this Agreement or any other written
agreement with the Company, including (without limitation) any of the covenants
set forth in Section 9 of this Agreement.
 
(b)   “Good Reason” shall mean the occurrence of any of the following events
without the Executive’s written consent: (i) the material diminution of the
Executive’s duties, responsibilities and authorities, or any other action by the
Company which results in a material diminution in such authority, duties or
responsibilities (excluding for this purpose an isolated and insubstantial
action not taken in bad faith); (ii) the Company reduces the Executive’s Base
Salary, in one or a series of reductions, in excess of twenty percent (20%)
percent from the Executive’s average Base Salary for the three (3) year period
immediately preceding the Change in Control; (iii) the Company requires the
Executive to relocate to a location that is more than fifty (50) miles from the
Company’s Port Washington, New York headquarters; or (iv) a material breach of
the Company’s obligations under this Agreement or any other written agreement
with the Executive.  Notwithstanding the foregoing, (1) the Executive is
required to provide notice of any such condition to the Company within
forty-five (45) days after the Executive becomes aware of a condition that gives
the Executive the right to terminate his employment with the Company for Good
Reason, and the Company will then have ten (10) business days to cure and/or
remedy such condition, prior to the existence of such condition being deemed to
be “Good Reason,” and (2) the Executive’s termination for Good Reason must occur
within one hundred eighty (180) days after the Executive becomes aware of a
condition that gives the Executive the right to terminate his employment with
the Company for Good Reason.
 
 
-3-

--------------------------------------------------------------------------------

 
 
5.   GOLDEN PARACHUTE LIMITATION.  Notwithstanding anything herein to the
contrary, to the extent any amount paid or to be paid to the Executive pursuant
to this Agreement would be treated as an “excess parachute payment,” as that
phrase is defined in Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), then the amount the Executive would otherwise receive
under Sections 3(b) and 3(c) of this Agreement (in that order) shall be reduced
so that no “excess parachute payment” is made by the Company or received by the
Executive.
 
6.   RELEASE REQUIRED. Any amounts payable pursuant to this Agreement (other
than amounts payable pursuant to Section 3(a) or Section 3(d) of this Agreement)
shall only be payable if (a) the Executive executes and delivers to the Company
(and does not revoke) a general release of claims of the Company and its
subsidiaries and affiliates and each of their respective officers, directors,
shareholders, partners, managers, agents, employees and other related parties,
from any claims and causes of action of any kind, including, but not limited to,
claims and causes of actions arising out of the Executive’s employment or
termination of employment, in form and substance reasonably acceptable to the
Company, and (b) such release becomes irrevocable within fifty-five (55) days
following the date of the Qualifying Termination.
 
7.   FULL SETTLEMENT; NO MITIGATION.  The Company’s obligation to make any
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall be in lieu of and in full settlement of all other severance or
similar payments to the Executive under any other severance or employment
agreement between the Executive and the Company, any severance plan of the
Company and any statutory entitlement (including notice of termination,
termination pay and/or severance pay).  The Company’s obligations hereunder
shall not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others.  In no event shall the Executive be obligated to seek other employment
or take other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and such amounts shall
not be reduced whether or not the Executive obtains other employment.
 
8.   CLAWBACK PROVISION.  Notwithstanding any other provisions in this Agreement
to the contrary, in the event that the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company with any
financial reporting requirement under the securities laws, to the extent
required by such laws or government regulations, the Company shall recover from
the Executive any such incentive-based compensation (if any) paid to the
Executive pursuant to this Agreement during the three (3) year period preceding
the date on which the Company is required to prepare the accounting restatement,
based on the erroneous data, in excess of what would have been paid to the
Executive under the accounting restatement.
 
9.   COVENANTS.  The Executive acknowledges that the Executive’s continued
employment with the Company will provide the Executive with access on a
continual basis to confidential and proprietary information concerning the
Company and its subsidiaries and affiliates (collectively, “Aceto”), which is
not readily available to the public and that the Company would not enter into
this Agreement but for the covenants (the “Restrictive Covenants”) contained in
this Section 9.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(a)   Confidential Information.  “Confidential Information” means any
information concerning or referring in any way to the business of Aceto, whether
or not disclosed to or acquired by the Executive through or as a consequence of
the Executive’s employment with the Company.  For purposes of this Agreement,
Confidential Information consists of information proprietary to Aceto which is
not generally known to the public and which in the ordinary course of business
is maintained by Aceto as confidential.  By way of example and without
limitation, Confidential Information consists of computer software, trade
secrets, patents, inventions, copyrights, techniques, designs, and other
technical information in any way concerning or referring to scientific,
technical or mechanical aspects of Aceto’s products, concepts, processes,
machines, engineering, research and development.  Confidential Information also
includes, without limitation, information in any way concerning or referring to
Aceto’s business methods, business plans, forecasts and projections, operations,
organizational structure, finances, customers, funding, pricing, costing,
marketing, purchasing, merchandising, sales, products, product information,
suppliers, customers, employees or their compensation, data processing, software
and all other information designated by Aceto as “confidential,” whether or not
marked or labeled “confidential”.  Confidential Information shall not include
any information or material that is or becomes generally available to the public
other than as a result of a wrongful disclosure by (x) the Executive or (y) any
other person bound by a duty of confidentiality or similar duty owed to Aceto.
 
(b)   Duty of Confidentiality.  The Executive will maintain in confidence and
will not, directly or indirectly, disclose or use (or allow others working with
or related to the Executive to disclose or use), either during or after the
Term, any Confidential Information belonging to Aceto, whether in oral, written,
electronic or permanent form, except solely to the extent necessary to perform
authorized services on behalf of Aceto.  In this regard, the Executive is
expressly permitted to release confidential information to governmental agencies
or pursuant to any judicial process if counsel to Aceto reasonably determines
that it is in the best interest of Aceto or if the Executive on advice of
counsel is obligated to disclose such Confidential Information under applicable
law; provided that prior to such disclosure the Executive shall inform the
Company of the contemplated disclosure and will assist the Company at the
Company’s expense in seeking to obtain confidential treatment of such disclosed
Confidential Information.  Upon termination of the Executive’s employment, or at
the request of Aceto prior to his termination, the Executive shall deliver
forthwith to Aceto all original Confidential Information (and all copies
thereof) in the Executive’s possession or control belonging to Aceto and all
tangible items embodying or containing Confidential Information.
 
(c)   Documents, Records, Etc.  All documents, records, data, equipment and
other physical property, whether or not pertaining to Confidential Information,
which are furnished to the Executive by Aceto or are produced by the Executive
in connection with the Executive’s services will be and remain the sole property
of Aceto.  The Executive will return to Aceto all such materials and property
promptly upon the termination of the Executive’s employment or sooner if
requested by Aceto.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(d)   Assignment of Rights.  The Executive shall make full and prompt disclosure
to the Company of any and all designs, intellectual property, software,
inventions, discoveries, or improvements (individually and collectively,
“Inventions”) made by the Executive as a result or product of his employment
relationship with the Company.  The Executive hereby assigns to the Company
without additional compensation the entire worldwide right, title and interest
in and to such Inventions, and related intellectual property rights and without
limitation all copyrights, copyright renewals or reversions, trademarks, trade
names, trade dress rights, industrial design, industrial model, inventions,
priority rights, patent rights, patent applications, patents, design patents and
any other rights or protections in connection therewith or related thereto, for
exploitation in any form or medium, of any kind or nature whatsoever, whether
now known or hereafter devised.  To the extent that any work created by the
Executive during the Term can be a work for hire pursuant to applicable law, the
parties deem such work a work for hire and the Company shall be considered the
author thereof.  The Executive shall, at the request of the Company, without
additional compensation from time to time execute, acknowledge and deliver to
the Company such instruments and documents as the Company may require to
perfect, transfer and vest in the Company the entire right, title and interest
in and to such inventions.  In the event that the Executive does not timely
perform such obligations, the Executive hereby makes the Company and its
officers his attorney-in-fact and gives them the power of attorney to perform
such obligations and to execute such documents on the Executive’s behalf.  The
Executive shall cooperate with the Company upon the Company’s request and at the
Company’s cost but without additional compensation in the preparation and
prosecution of patent, trademark, industrial design and model, and copyright
applications worldwide for protection of rights to any Inventions.
 
(e)   Non-Competition.  In consideration of the enhanced severance protections
and other consideration provided to the Executive pursuant to this Agreement,
during the Restricted Period (as defined below), the Executive shall not,
directly or indirectly, either for himself or any other person, own, manage,
control, materially participate in, invest in, loan money to, permit his name to
be used by, act as consultant or advisor to, render services for (alone or in
association with any person, firm, corporation or other business organization)
or otherwise assist in any manner any business which is a competitor of or is in
the same or substantially similar line of business as a portion of the Company’s
business or of the business of any subsidiary of the Company (collectively, a
“Competitor”).  Notwithstanding the forgoing, nothing herein shall prohibit the
Executive from being a passive owner of not more than five percent (5%) of the
equity securities of a Competitor that is publicly traded, so long as he has no
active participation in the business of such Competitor.  For purposes hereof,
the term “Restricted Period” means the period commencing with the Effective Date
and ending, unless tolled in accordance with this Section 9, on the date which
is twelve (12) months after the date of termination (for any reason) of the
Executive’s employment with the Company.
 
(f)   Non-Solicitation.  During the Restricted Period, the Executive shall not,
directly or indirectly, (i) induce or attempt to induce or aid others in
inducing anyone working at or providing services to the Company or any
subsidiary of the Company to cease working at the Company or any such
subsidiary, or in any way interfere with the relationship between the Company or
any subsidiary of the Company and anyone working at or providing services to the
Company or any such subsidiary except in the proper exercise of the Executive’s
authority or (ii) in any way interfere with the relationship between the Company
or any subsidiary of the Company, on the one hand, and any customer, supplier,
licensee or other business relation of the Company or any subsidiary of the
Company, on the other hand.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(g)   Scope.  If, at the time of enforcement of this Section 9, a court of
competent jurisdiction shall hold that the duration, scope, area or other
restrictions stated herein are unreasonable under circumstances then existing,
the parties agree that the stated duration, scope, area or other restrictions
shall be reduced to the maximum duration, scope, area or other restrictions
permitted under such circumstances.
 
(h)   Tolling of Restricted Period.  The Restricted Period shall be extended for
an amount of time equal to the time period during which a court of competent
jurisdiction determines that the Executive was in violation of any provision of
Section 9(e) or (f) and shall continue (but shall not be extended (other than
pursuant to this Section 9(h)) through any action, suit or proceedings arising
out of or relating to Section 9(e) or (f)).
 
(i)   Survival; No Defense.  This Section 9 shall survive any termination or
expiration of this Agreement or the Employment Term.  The existence or assertion
of any claim of or by the Executive, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the covenants contained in this Section 9.
 
(j)   Reasonableness; Injunction.  The Executive acknowledges and agrees that
(i) the Executive has had an opportunity to seek advice of counsel in connection
with this Agreement, (ii) the Restrictive Covenants are reasonable in scope and
in all other respects, (iii) any violation of the Restrictive Covenants will
result in irreparable injury to the Company, (iv) money damages would be an
inadequate remedy at law for the Company in the event of a breach or threatened
breach of any of the Restrictive Covenants by the Executive, and (v) specific
performance in the form of injunctive relief would be an adequate remedy for the
Company.  If the Executive breaches or threatens to breach a Restrictive
Covenant, the Company shall be entitled, in addition to all other remedies, to
seek an injunction restraining any such breach, without any bond or other
security being required and without the necessity of showing actual damages.
 
10.   WITHHOLDING TAXES.  The Company may withhold from all payments due to the
Executive hereunder all taxes which, by applicable federal, state, local or
other law or regulation, the Company is required to withhold therefrom.
 
11.   SCOPE OF AGREEMENT.  Nothing in this Agreement shall be deemed to alter
the “at-will” nature of the Executive’s employment or entitle the Executive to
continued employment with the Company.
 
12.   GENERAL PROVISIONS.
 
(a)   Expenses.  The Company and the Executive shall bear their own costs, fees
and expenses in connection with the negotiation, preparation and execution of
this Agreement.  If any contest or dispute shall arise under this Agreement
involving the termination of the Executive’s employment with the Company
(including, without limitation, the Restrictive Covenants) or involving the
failure or refusal of the Company to perform fully in accordance with the terms
hereof (a “Dispute”) and the Executive prevails on the material issues in such
Dispute, the Company shall, upon presentment of appropriate documentation (which
submission shall be made within forty-five (45) days after the resolution of
such Dispute), promptly pay or reimburse the Executive, for all reasonable legal
fees and expenses (including costs of the arbitrators) incurred by the Executive
in connection with such Dispute.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(b)   Entire Agreement.  This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein. Each party
acknowledges that no representations, inducements, promises or agreements,
whether oral or in writing, have been made by any party, or on behalf of any
party, which are not embodied herein.  No subsequent agreement, promise or
statement not contained in this Agreement shall be valid and binding, unless
agreed to in writing and signed by the parties sought to be bound thereby.
 
(c)   Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, faxed, or sent
by nationally recognized overnight courier service (with next business day
delivery requested).  Any such notice or communication shall be deemed given and
effective, in the case of personal delivery, upon receipt by the other party, in
the case of faxed notice, upon transmission of the fax, in the case of a courier
service, upon the next business day, after dispatch of the notice or
communication.  Any such notice or communication shall be addressed as follows:
 
 
If to the Company to:

 
 
Aceto Corporation

 
4 Tri Harbor Court

 
Port Washington, New York 11050

 
Telephone:  516.627.6000

 
Facsimile:  516.478.9814

 
Attn: General Counsel

 
 
With a copy to:

 
 
 
Lowenstein Sandler PC

 
1251 Avenue of the Americas

 
New York, New York 10020

 
Telephone:  212.204.8688

 
Facsimile: 973.597.2507

 
Attn: Steven E. Siesser, Esq.

 
If to the Executive, to him at the offices of the Company with a copy to him at
his home address, set forth in the records of the Company.
 
Any person named above may designate another address or fax number by giving
notice in accordance with this Section to the other persons named above.
 
(d)   Governing Law; Jurisdiction. Any and all actions or controversies arising
out of this Agreement shall be construed and enforced in accordance with the
internal laws of the State of New York, without regard to any choice of law or
conflicting provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied.  Any and all actions arising out of this Agreement
shall be brought and heard in the state and federal courts located in Nassau
County, New York and the parties hereto hereby irrevocably submit to the
exclusive jurisdiction of any such courts.  THE COMPANY AND THE EXECUTIVE HEREBY
WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY JURY IN ANY ACTION CONCERNING THIS
AGREEMENT OR ANY AND ALL MATTERS ARISING DIRECTLY OR INDIRECTLY HEREFROM AND
REPRESENT THAT THEY HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE OR HAVE CHOSEN
VOLUNTARILY NOT TO DO SO SPECIFICALLY WITH RESPECT TO THIS WAIVER.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(e)   Compliance with Code Section 409A.  The intent of the parties is that
payments and benefits under this Agreement comply with or are exempt from
Section 409A of the Code and this Agreement shall be interpreted and construed
in a manner that establishes an exemption from (or compliance with) the
requirements of Code Section 409A.  Any terms of this Agreement that are
undefined or ambiguous shall be interpreted in a manner that complies with Code
Section 409A to the extent necessary to comply with Code Section
409A.  Notwithstanding anything herein to the contrary, (i) if, on the date of
termination, the Executive is a “specified employee” as defined in Section 409A
of the Code, and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent any accelerated or additional tax under Code
Section 409A, then the Company will defer the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to the Executive) until the date that is
the first business day of the seventh month following the date of termination
(or the earliest date as is permitted under Code Section 409A), and (ii) if any
other payments of money or other benefits due to the Executive hereunder could
cause the application of an accelerated or additional tax under Code Section
409A, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Code Section 409A. In the event
that payments under this Agreement are deferred pursuant to this Section in
order to prevent any accelerated tax or additional tax under Code Section 409A,
then such payments shall be paid at the time specified under this Section
without any interest thereon.  Notwithstanding anything to the contrary herein,
to the extent required by Code Section 409A, a termination of employment shall
not be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of amounts or benefits upon or following a termination
of employment unless such termination is also a “separation from service” within
the meaning of Section 409A of the Code and, for purposes of any such provision
of this Agreement, references to a “termination,” “termination of employment” or
like terms shall mean separation from service.  Each payment made under this
Agreement shall be treated as a separate payment and the right to a series of
installment payments under this Agreement is to be treated as a right to a
series of separate payments.
 
(f)   Unfunded and Unsecured Status.  To the extent that the Executive becomes
entitled to receive any payments from the Company hereunder, such right shall be
unfunded and unsecured and payable out of the general assets of the Company as
and when such amounts are payable hereunder.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(g)   Waiver.  Either party may waive compliance by the other party with any
provision of this Agreement.  The failure of a party to insist on strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.  No waiver of any
provision shall be construed as a waiver of any other provision.  Any waiver
must be in writing.
 
(h)   Separability.  If any one or more of the terms, provisions, covenants and
restrictions of this Agreement shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated and
the parties will attempt to agree upon a valid and enforceable provision which
shall be a reasonable substitute for such invalid and unenforceable provision in
light of the tenor of this Agreement, and, upon so agreeing, shall incorporate
such substitute provision in this Agreement.  In addition, if any one or more of
the provisions contained in this Agreement shall for any reason be determined by
a court of competent jurisdiction to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed, by limiting or
reducing it, so as to be enforceable to the extent compatible with then
applicable law.
 
(i)   Counterparts.  This Agreement may be executed in any number of
counterparts and each such duplicate counterpart shall constitute an original,
any one of which may be introduced in evidence or used for any other purpose
without the production of its duplicate counterpart.  Moreover, notwithstanding
that any of the parties did not execute the same counterpart, each counterpart
shall be deemed for all purposes to be an original, and all such counterparts
shall constitute one and the same instrument, binding on all of the parties
hereto.
 
(j)   Advice of Counsel.  Both parties hereto acknowledge that they have had the
advice of counsel before entering into this Agreement, have fully read the
Agreement and understand the meaning and import of all the terms hereof.
 
(k)   Assignment.  The Executive may not assign any of his rights or delegate
any of his duties under this Agreement.  This Agreement shall inure to the
benefit of the Company and its successors and assigns.
 


 
[Remainder of page intentionally left blank.]
 
 
-10-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  ACETO CORPORATION                
 
By:
/s/        Name: Albert L. Eilender       Title: Chairman & CEO                
             
Nicholas I. Shackley
 

 
 